Title: From John Adams to Thomas Jefferson, 20 October 1818
From: Adams, John
To: Jefferson, Thomas



My dear Friend
Quincy Octr 20. 1818

One trouble never comes alone! At our Ages We may expect more and more of them every day in groups, and every day less fortitude to bear them.
When I saw in Print that You was gone to the Springs, I anxiously Suspected that all was not healthy at Monticello.
You may be Surprised to hear that your favour of the 7th has given me hopes. “Imposthume, general Eruptions Colliquative Sweats,” Sometimes and I believe often indicate Strength of Constitution and returning Vigour. I hope and believe they have given you a new Lease for Years, many Years.
Your Letter which is written with your usual neatness and firmness confirms my hopes.
Now Sir, for my Griefs.! The dear Partner of my Life for fifty four Years as a Wife and for many Years more as a Lover now lyes, in extremis, forbidden to Speak or be Spoken to.
If human Life is a Bubble, no matter how Soon it breaks. If it is as I firmly believe an immortal Existence We ought patiently to wait the Instructions of the great Teacher.
I am, Sir, your deeply affected Friend
John Adams